DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 21-27, 29, 32, 36-43 are pending wherein claims 21 and 36 are in independent form. 
3.	Claims 1-20, 28, 30, 31, 33-35 have been cancelled. 
Response to Arguments
4.	Applicant’s arguments, see appeal brief, filed on 02/08/2021, with respect to the rejection(s) of claim(s) 21-27, 29, 32, 36-43 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vikberg (US 20100189072 A1) and Gazzard (US 8655357 B1).







Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 21-27, 29, 32, 36-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vikberg et al (US 20100189072 A1, hereinafter referred to as Vikberg) in view of Gazzard et al (US 8655357 B1, hereinafter referred to as Gazzard).
		Re claim 21, Vikberg teaches a method of a user equipment (UE) (MS 10) (Fig. 2), comprising: 
	(i) receiving, at the UE (MS 10) from a wireless network (VPLMN) and responsive to a cell change (roaming in a visited network), an indication (broadcasted system information message, 200 OK SIP response message) that a first feature is supported (packet switch (PS) handover is supported), wherein the indication identifies communication capabilities of the wireless network (the network supports real time services such as voice calling/VOIP) (Fig. 2, Fig. 3a, Fig. 5, Par 0046-0047, Par 0050-0052, Par 0059-0063);
	(ii) comparing, at the UE, the indication (packet switch (PS) handover is supported) against a stored policy (real time services such as VOIP call/voice calling can be continued in the network) to determine if a second feature (Voice call/VOIP call) is supported by the wireless network (Fig. 2, Fig. 3a, Fig. 5, Par 0007-0008, Par 0011, Par 0015, Par 0035, Par 0046, Par 0050-0052, Par 0059-
	(iii) sending, from the UE over the wireless network (VPLMN), a Session Initiation Protocol (SIP) REGISTER message (sending SIP register message for IMS registration) 
		Vikberg discloses that the UE sends SIP REGISTER message for IMS registration using the resources of a PS capable network (VPLMN1) supporting real time services such as VOIP call/voice calling (second feature) (step 7, Fig. 5, Par 0052, Par 0059-0063), however Vikberg does not explicitly disclose that the 
		Gazzard teaches that the SIP REGISTER message contains a feature tag (network access information in a P-Access-Network-Info field) specifying whether the second feature (VOIP) is supported by the wireless network (Fig. 10A-B, Fig. 11, Col 13, Line 15-67, Col 14, Line 1-29).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vikberg by including the step that the SIP REGISTER message contains a feature tag specifying whether the second feature is supported by the wireless network, as taught by Gazzard for the purpose of registering an application with an application server to conserve communication resources “by reducing the signaling traffic to and from the communication device”, as taught by Gazzard (Col 3, Line 37-54).
		Vikberg discloses to send SIP REGISTER message over a network that supports VOIP call (PS capable network such as VPLMN1) and Gazzard discloses to include access network information in the SIP REGISTER message wherein the access network is used to send the SIP REGISTER message. Therefore, Vikberg in view of Gazzard is capable of sending, from the UE over the wireless network, a Session Initiation Protocol (SIP) REGISTER message containing a feature tag (P-Access-Network-Info, reference Gazzard) based on the comparing (visited network supports VoIP call and SIP register message is sent for IMS registration using the network that supports VOIP), the feature tag (P-Access-Network-Info in the SIP register message) specifying whether the 
		Claim 36 recites a user equipment performing the steps recited in Claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.
		Re claim 22, Vikberg teaches that receiving the indication is responsive to polling performed by the UE (200 OK SIP response message indicating support for PS handover is sent in response to SIP options message from MS 10) (Fig. 3a, Fig. 5, Par 0052-0053, Par 0059-0063).
		Re claims 23, 37, Vikberg teaches that receiving the indication is responsive to a radio access technology (RAT) change (moving across RAT boundaries such as 2G, 3G, and LTE networks) (Fig. 2, Fig. 3a, Fig. 5,  Par 0007-0008, Par 0011, Par 0047-0053, Par 0059-0063).
		Re claims 24, 38, Vikberg teaches to determine whether the second feature is supported based on a radio access technology (RAT) indicated by the indication (access domain indicated in a SIP 200 OK response message. Par 0007 discloses, “The term `access domain` will be used throughout to refer 
		Re claims 25, 43, Vikberg teaches that the 3GPP access network comprises a Long Term Evolution (LTE) access network (Par 0007, Par 0047-0048, Par 0050).
		Re claims 26, 39, Vikberg teaches that the stored policy correlates a plurality of first features (PS handover supported, PS handover not supported, DTM available) to a plurality of second features (VoIP call supported, VoIP call not supported, supporting non-real time services), and wherein the comparing determines whether the first feature indicated by the indication is one of the plurality of first features (PS handover supported, PS handover not supported, DTM available) (Fig. 3-8, Par 0007-0008, Par 0015, Par 0052-0053, Par 0056-0073 ---- the stored policy is to register with the PS handover supporting network and IMS to access the VOIP call over the PS network. The policy to register with the PS handover supporting network and IMS correlates the PS handover supporting network (first feature) with accessing VOIP call over the PS network (second feature). When the network does not support PS handover, the UE performs CS registration to carry out voice call over the CS network (Par 0035, Par 0054 (CS registration), Par 0065-0066, Par 0069 ---Location update for CS services, Fig. 6-7). Therefore, the stored policy is to perform CS registration (Location update for CS services, Fig. 6) to carry out voice call over the CS network and this policy correlates a network not supporting 
		Re claim 27, Vikberg teaches that the indication comprises an identifier that identifies a radio access technology (RAT) type (access domain indicated in a SIP 200 OK response message. Par 0007 discloses, “The term `access domain` will be used throughout to refer generally to any access network or access technology that the subscriber is moving across”) (Fig. 3a, Fig. 5, Par 0007-0008, Par 0011, Par 0018-0022, Par 0046, Par 0052, Par 0059-0063).
		Re claim 29, Vikberg teaches to send the SIP REGISTER message to activate or deactivate a service (SIP REGISTER is sent to access services facilitated by the IMS such as real time services/VoIP service, non-real time services) (Fig. 3a, Fig. 5, Fig. 8, Par 0052, Par 0059-0063, Par 0071-0073).
		Re claim 32, Vikberg teaches that the indication identifies whether the UE is dual transfer mode (DTM) capable (DTM/simultaneous CS and PS support) (Par 0017, Par 0050, Par 0053-0054, Par 0064-0068).
		Re claim 40, Vikberg teaches that the plurality of first features comprise a plurality of radi access technology (RAT) types (access domain indicated in a SIP 200 OK response message. Par 0007 discloses, “The term `access domain` will be used throughout to refer generally to any access network or access technology that the subscriber is moving across”) (Fig. 3a, Fig. 5, Par 0007-0008, Par 0018-0022, Par 0047-0048, Par 0050, Par 0052, Par 0056-0073).

		Vikberg does not explicitly disclose that the SIP REGISTER message contains a feature tag specifying whether the second feature is supported by the 3GPP access network.
		Gazzard teaches that the SIP REGISTER message contains a feature tag (network access information in a P-Access-Network-Info field) specifying whether the second feature (VOIP) is supported by the 3GPP access network (Fig. 10A-B, Fig. 11, Col 13, Line 15-67, Col 14, Line 1-29).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Vikberg by including the step that the SIP REGISTER message contains a feature tag specifying whether the second feature is supported by the 3GPP access network, as taught by Gazzard for the purpose of registering an application with an application server to conserve communication resources “by reducing the signaling traffic to and from the communication device”, as taught by Gazzard (Col 3, Line 37-54).
		Vikberg teaches to send SIP REGISTER message to a home network (HPLMN where IMS is located) and Gazzard teaches a feature tag in the SIP REGISTER message specifying whether the second feature is supported by the 

Alternate Rejection
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claims 21, 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by  Vikberg et al (US 20100189072 A1, hereinafter referred to as Vikberg).
		Re claim 21, Vikberg teaches a method of a user equipment (UE) (MS 10) (Fig. 2), comprising: 
	(i) receiving, at the UE (MS 10) from a wireless network (VPLMN) and responsive to a cell change (roaming in a visited network), an indication (broadcasted system information message, 200 OK SIP response message) that a first feature is supported (packet switch (PS) handover is supported), wherein the indication identifies communication capabilities of the wireless network (the network 
	(ii) comparing, at the UE, the indication (packet switch (PS) handover is supported) against a stored policy (real time services such as VOIP call/voice calling can be continued in the network) to determine if a second feature (Voice call/VOIP call) is supported by the wireless network (Fig. 2, Fig. 3a, Fig. 5, Par 0007-0008, Par 0011, Par 0015, Par 0035, Par 0046, Par 0050-0052, Par 0059-0063 --- From the notification of PS handover capability of the network, MS 10 determines that the network supports real time services such VoIP call); and
	(iii) sending, from the UE over the wireless network (VPLMN), a Session Initiation Protocol (SIP) REGISTER message (sending SIP register message for IMS registration) containing a feature tag (available packet switched domains included in the SIP REGISTER message, Par 0016) based on the comparing (PS handover capability indicating the network’s support for real time services such as voice calling/VOIP and after that, MS 10 sends SIP register message for IMS registration using resources of the packet switch (PS) capable network (VPLMN1), Par 0052, step 7, Fig. 5), the feature tag (available packet switched domains included in the SIP REGISTER message) specifying whether the second feature (Voice call/VOIP call) is supported by the wireless network (SIP REGISTER message for IMS registration includes the PS networks available to the terminal. The PS capable network supports voice call/VOIP over that PS network (Par 0008, Par 0035). Therefore, available PS network included in the SIP REGISTER message specifies that the available PS network supports 
		Claim 36 recites a user equipment performing the steps recited in Claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.








Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473